Citation Nr: 1102075	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pterygium of the left 
eye.

2.  Entitlement to a compensable disability rating for left ear 
hearing loss.

3.  Entitlement to a compensable disability rating for pterygium 
of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976 and 
from January 1977 to July 1985.

The matters of entitlement to increased ratings for left ear 
hearing loss and pterygium of the right eye come before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The matter of entitlement to service connection 
for pterygium of the left eye comes before the Board on appeal 
from a January 2008 RO rating decision.  This matter was 
previously remanded by the Board in April 2010.

In November 2009, the Veteran testified at a Board video 
conference hearing before the undersigned Veterans Law Judge.  A 
transcript of this proceeding is associated with the claims file.

The Board also that the eye regulations regarding ratings were 
changed in December 2008; however, the changes only apply to 
applications for benefits received by VA on or after December 10, 
2008.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Since the Veteran's 
claim was received in January 2006, this decision will only 
consider the regulations in effect prior to December 10, 2008.  
Under old Diagnostic Code 6034, pterygium is to be rated on loss 
of vision, if any.  Under new Diagnostic Code 6034, pterygium is 
to be evaluated based on visual impairment, disfigurement 
(Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), 
etc., depending on the particular findings.  



FINDINGS OF FACT

1.  The Veteran's claimed pterygium of the left eye is not 
causally or etiologically related to his active duty service.

2.  The Veteran's service-connected hearing loss is manifested by 
no more than Level V hearing impairment in the left ear.

3.  The Veteran's corrected distant visual acuity is not 
manifested by worse than 20/40 in both eyes.


CONCLUSIONS OF LAW

1.  The Veteran's claimed pterygium of the left eye was not 
incurred in or aggravated by his active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2010).

2.  The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2010).

3.  The criteria for a compensable disability rating for 
pterygium of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.75, 4.84a, Diagnostic Code 6034 (in effect prior to December 
10, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated in March 
2006, November 2007, and May 2008.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, as well as notice regarding 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any 
defects with respect to the timing of the VCAA notice was not 
prejudicial, since the case was readjudicated in October 2010 via 
a supplemental statement of the case, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the May 2008 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in October 2010 via a supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, VA treatment records, private 
treatment records, and Social Security Administration (SSA) 
records are on file.

The Veteran was afforded VA examinations April 2005, March 2006, 
April 2006, June 2007, April 2010, and May 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient information to decide the issues 
on appeal.  Thus, the Board finds that further examination is not 
necessary.

The Board finds there was substantial compliance with its April 
2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, the Veteran was afforded additional VA medical 
examinations in April 2010 and May 2010, and additional VA 
treatment records were obtained.  Therefore, the Board will 
proceed to review and decide the appeal based on the evidence 
that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran is seeking entitlement to service connection for 
pterygium of the left eye.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

During the Veteran's examination for enlistment in March 1972, 
the Veteran stated that he had vision in both eyes and expressly 
denied eye trouble of any sort.  The examiner evaluated the 
Veteran's eyes as clinically normal.  The Veteran's distant 
vision was 20/20 for the right eye and 20/25 for the left eye, 
and his near vision was J-2 for both eyes.  The examiner found 
that the Veteran's distant vision was defective for the left eye 
and his near vision was defective for both eyes.

During the Veteran's military separation examination in March 
1976, the Veteran stated that he had vision in both eyes and 
expressly denied eye trouble of any sort.  The examiner evaluated 
the Veteran's eyes as clinically normal.  The Veteran's distant 
vision was 20/20 for both eyes, and his near vision was 20/25 for 
both eyes.  The examiner found that the Veteran had defective 
near vision for both eyes, uncorrected.

During the Veteran's enlistment examination for his second period 
of service, in December 1976, the Veteran stated that he had 
vision in both eyes and expressly denied eye trouble of any sort.  
The examiner evaluated the Veteran's eyes as clinically normal.  
With regard to both eyes, the Veteran's distant vision was 20/20 
and his near vision was J-1.

In January 1977, the Veteran was found to have unaided visual 
acuity of 20/20 in both eyes.  In September 1981, the Veteran's 
distant and near vision was 20/20 for both eyes.  In April 1982, 
the Veteran stated that he had vision in both eyes and expressly 
denied eye trouble of any sort; an examiner stated that the 
Veteran had no eye problems.  In March 1984, the Veteran had an 
ophthalmology consultation.  The record specifically mentioned 
the Veteran's right eye, but there was no reference of the left 
eye.  The record does not contain a military separation 
examination pertaining to the Veteran's second period of active 
duty service.

The first post-service evidence of the Veteran's claimed 
pterygium of the left eye is from a March 2002 VA examination.  
During the examination, the Veteran reported that he had had a 
growth on both of his eyes since approximately 1983 or 1984.  The 
ophthalmologist diagnosed the Veteran with bilateral pterygium.  
The ophthalmologist stated that without the claims file she did 
not know if the pterygium was present while the Veteran was on 
active duty or whether it existed prior to service.

The Veteran was provided another VA examination in April 2005.  
The ophthalmologist diagnosed the Veteran with binasal pterygia 
in both eyes.  The ophthalmologist stated that the claims file 
needed to be reviewed in order to see if the Veteran's pterygia 
existed during or prior to his active duty service.  The 
ophthalmologist further stated that, without reviewing the claims 
file, rendering an opinion would be pure speculation.

Subsequently, in April 2006, the Veteran was afforded another 
examination.  At this time, the examiner diagnosed the Veteran 
with bilateral nasal pterygia, stable.  The examiner stated that 
she could not resolve issue as to whether the pterygia was 
related to the Veteran's active duty service without resorting to 
mere speculation, given that the Veteran's claims file was not 
available, and had not been provided during the past three VA 
compensation and pension eye examinations.

In June 2007, the Veteran was afforded another VA eye 
examination.  The examiner reviewed the Veteran's claims file, 
diagnosed the Veteran with bilateral pterygium.  However, the 
examiner did not offer a nexus opinion with regard to the 
Veteran's pterygium of the left eye.

Pursuant to the Board's April 2010 remand instructions, the 
Veteran was afforded another VA examination in May 2010.  The 
examiner noted that the Veteran's claims file and VA medical 
files were reviewed.  The examiner noted that the Veteran's 
general symptoms were burning or stinging and dryness, and a 
visual symptom was photophobia.  The examiner diagnosed the 
Veteran with status post pterygium excision of both eyes.  The 
examiner stated that there was no new or material evidence that 
the Veteran had a pterygium on his left eye during active duty 
service.  The examiner stated that it is well accepted that 
pterygia grow as a result of long term exposure to ultraviolet 
(UV) light, and a dry, dusty environment, not exposure to jet 
engines.  The examiner stated that the Veteran was raised in El 
Paso, Texas, a high desert environment with high levels of UV 
light.  The examiner noted that the Veteran had lived in El Paso 
since his discharge.  The examiner concluded that the Veteran's 
pterygium in the left eye grew in the 20 years post discharge, 
and that the Veteran's active duty service neither caused the 
pterygium nor aggravated its growth.  The examiner further stated 
that evidence that the right pterygium also grew from the time of 
discharge from active duty service indicated that the Veteran had 
continued exposure to UV light, which is the chief cause of 
pterygium growth.

The Veteran's VA medical records document treatment for pterygium 
of the left eye; however, these records do not provide a nexus 
opinion.

SSA records document that the Veteran was considered disabled 
since March 2006 due to osteoarthritis and rheumatoid arthritis.  
There is no reference of pterygium of the left eye being related 
to military service.  

The Veteran has also submitted statements and provided testimony 
in support of his claim that his pterygium of the left eye is 
related to his active duty service.

The Board acknowledges that lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran attempts 
to link his claimed pterygium of the left eye to his active duty 
service, medical evidence generally is required to probatively 
address questions requiring medical expertise; lay assertions do 
not constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the record does not show, nor does the Veteran contend, 
that he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  The 
Board has considered the Veteran's contentions carefully.  In 
this case, other competent medical evidence, including the 
Veteran's service treatment records and the May 2010 VA medical 
nexus opinion, is more probative with regard to evaluating the 
Veteran's service connection claim.  



Accordingly, the lay statements as to etiology are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
To any extent the Veteran intends to suggest that he has had 
pterygium of the left eye since service, the Board finds his 
account to be inconsistent with the other evidence of record and 
thus not credible.  In this regard, the Board notes that the 
Veteran's service treatment records specifically document 
pterygium of the right eye, but do not reference any pterygium of 
the left eye.

In this case, the Board is presented with an evidentiary record 
which persuasively weighs against service connection for the 
Veteran's pterygium of the left eye.  The evidence against such a 
link includes the opinion from VA's May 2010 examination.  The 
first post-service evidence of the Veteran's claimed pterygium of 
the left eye is shown from a VA examination administered in March 
2002.  In addition, the Board believes considerable weight must 
be afforded to the May 2010 VA examination, since it is the only 
objective medical evidence of record discussing the etiology of 
the Veteran's claimed pterygium of the left eye in which the 
claims file was reviewed.  The only evidence in favor of such a 
link is the statements and testimony from the Veteran, which the 
Board finds to be unpersuasive in light of the other evidence of 
record.  The Board has considered the Veteran's statements, but 
the Board is unable to find that his statements are sufficient to 
place the negative evidence and the positive evidence in a state 
of equipoise.  See 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's contentions and understands 
his strong belief that his pterygium of the left eye is due to 
his service.  However, after considering the totality of the 
evidence, the Board finds that the preponderance of the evidence 
is against the Veteran's claims of entitlement to service 
connection for pterygium of the left eye.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for pterygium of the left eye is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

I.  Left Ear Hearing Loss

The Veteran contends that the severity of his service-connected 
left ear hearing loss warrants a compensable disability rating.  
Historically, service connection for left ear hearing loss has 
been in effect since October 2001, with a noncompensable 
evaluation assigned.

The Veteran's service-connected left ear hearing loss has been 
rated by the RO under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations for hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from the Veteran's hearing 
loss, the rating schedule establishes 11 auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  Further, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

When impaired hearing is service-connected in only one ear, the 
non-service-connected ear is assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed in 
that section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 hertz and 70 decibels or 
more at 2000 hertz.  As the following evidence reflects, the 
Veteran has not suffered from an exceptional pattern of hearing 
loss.

In January 2006, the Veteran filed a claim for an increased 
rating for his left ear hearing loss.  

The Veteran was afforded a VA fee basis examination in April 
2005.  The audiological assessment showed puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
35
35
50
39
LEFT
35
40
45
40
40

The Veteran's word recognition scores using the Maryland CNC Test 
were 94 percent for the right ear and 96 percent for the left 
ear.  The examiner noted that the severity of the Veteran's 
hearing loss was mild, and that there was no effect on his daily 
life.  The examiner diagnosed the Veteran with mild to moderate 
bilateral sensorineural hearing loss with excellent speech 
recognition ability in both ears.

During this examination, neither of the Veteran's ears met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  Application of Table VI from 38 C.F.R. § 4.85 to the 
audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 4.85 
by intersecting vertical column I with horizontal row I.

The Veteran was afforded another VA examination in March 2006.  
The audiological assessment showed puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
40
35
35
37.5
LEFT
40
40
45
40
41.25

The Veteran's word recognition scores using the Maryland CNC Test 
were 68 percent for the right ear and 68 percent for the left 
ear.  The Veteran reported that the situations that cause him the 
greatest difficulty in terms of hearing loss are that he does not 
always know when people are talking to him, and not understanding 
them once he is aware that they are talking to him.  The examiner 
diagnosed the Veteran with mild to moderately severe bilateral 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  Application of Table VI from 38 C.F.R. § 4.85 to the 
audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 4.85 
by intersecting vertical column I with horizontal row IV.



Subsequently, the Veteran was afforded VA fee basis examination 
in June 2007.  The audiological assessment showed puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
45
45
45
45
LEFT
45
45
50
50
48

The Veteran's word recognition scores using the Maryland CNC Test 
were 94 percent for the right ear and 88 percent for the left 
ear.  The Veteran's chief complaint was difficulty hearing on the 
telephone, especially in the left ear.  The Veteran reported that 
the situation of greatest difficulty was understanding speech 
clearly, especially in the presence of background noise.  The 
examiner diagnosed the Veteran with mild to moderately severe 
bilateral sensorineural hearing loss.

During this examination, neither of the Veteran's ears met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  Application of Table VI from 38 C.F.R. § 4.85 to the 
audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 4.85 
by intersecting vertical column I with horizontal row II.

Pursuant to the Board's April 2010 remand instructions, the 
Veteran was afforded another VA examination in April 2010.  The 
audiological assessment showed puretone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
40
45
50
43.75
LEFT
45
45
50
50
47.5

The Veteran's word recognition scores using the Maryland CNC Test 
were 68 percent for the right ear and 60 percent for the left 
ear.  The Veteran's chief complaint was difficulty hearing on the 
telephone, especially in the left ear.  The Veteran reported that 
the situation of greatest difficulty was understanding speech 
clearly, especially in the presence of background noise.  The 
examiner diagnosed the Veteran with mild to moderate bilateral 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  Application of Table VI from 38 C.F.R. § 4.85 to the 
audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 4.85 
by intersecting vertical column I with horizontal row V.  Since 
the service-connected left ear hearing loss results in Level V 
hearing acuity and the nonservice-connected right ear hearing 
loss is assigned Level I, a noncompensable rating is warranted. 

The Veteran has also submitted statements and provided testimony 
in support of his claim that his left ear hearing loss warrants a 
compensable disability rating.

The Board acknowledges the statements made by the Veteran 
regarding the impact that his hearing loss has had on activities 
of daily living.  However, the Board notes that 38 C.F.R. 
§ 4.86(b) appears to be designed to remedy such a problem.  Under 
this regulatory provision, when the puretone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 2000 
hertz, the Roman numeral designation for hearing impairment will 
be chosen from either Table VI or Table VIA, whichever results in 
the higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in the 
presence of any environmental noise and appears to acknowledge 
that a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 Fed. 
Reg. 25203 (May 11, 1999).  The Veteran's audiometric test 
results have not met the criteria set forth in 38 C.F.R. 
§ 4.86(b); therefore, the Board has not applied this provision.  
Moreover, while the Veteran's statements as to the impact of his 
hearing loss on his daily life have been considered, his overall 
disability picture is found to be appropriately reflected by the 
noncompensable evaluation, for the reasons discussed above.

In this case, the Board finds that the VA audiological testing 
accurately measured the Veteran's disability.  The Board notes 
that the hearing test is simply a basis to evaluate the nature 
and extent of the Veteran's hearing loss in an objective manner.

In sum, the competent evidence does not show that the Veteran's 
left ear hearing loss warrants a compensable disability rating 
during the course of this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Having carefully considered the claim in light 
of the record and the applicable law, the Board finds that the 
Veteran's left ear hearing loss does not meet the criteria for a 
compensable disability rating; therefore, the claim is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

II.  Pterygium of the Right Eye

The Veteran contends that the severity of his service-connected 
pterygium of the right eye warrants a compensable disability 
rating.  Historically, service connection for pterygium of the 
right eye has been in effect since October 2001, with a 
noncompensable evaluation assigned.

In December 2008, the eye regulations changed.  73 Fed. Reg. 
66543 (Nov. 10, 2008).  The new regulations, however, only apply 
to applications for benefits received by VA on or after December 
10, 2008.    Id.  As the Veteran's claim was received in January 
2006, only the old regulations apply.

The Veteran's service-connected pterygium of the right eye has 
been rated by the RO under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (in effect prior to December 10, 2008).  
Under Diagnostic Code 6034, pterygium is to be rated on loss of 
vision, if any.  In order to qualify for a 10 percent rating 
under Diagnostic Code 6034, there must be loss of vision upon 
which to evaluate the condition.

Evaluations for impairment of central visual acuity range from 
noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079.

Under Diagnostic Code 6079, a noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50, 20/70 or 20/100 in 
one eye and 20/40 in the other eye.  Diagnostic Codes 6078 and 
6079.  A 10 percent evaluation is also warranted where vision is 
20/50 in both eyes.  Diagnostic Code 6078.  The evaluations 
continue to increase for additional impairment of central visual 
acuity, which is to be measured based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. 
§§ 4.75, 4.83a, and 4.84a, Table V.

In January 2006, the Veteran filed a claim for an increased 
rating for his pterygium of the right eye.  

The Veteran was afforded a VA examination in April 2005.  During 
the examination, the Veteran complained of tearing and itching in 
both eyes with constant irritation with bilateral ptergia in both 
eyes.  The Veteran's best corrected visual acuity in the right 
and left eye was 20/25.  The Veteran was diagnosed with binasal 
pterygia in both eyes.  The examiner also noted that the Veteran 
was presbyopic.

The Veteran was afforded another VA examination in April 2006.  
During the examination, the Veteran reported that his symptoms 
were that his eyes itched and would tear up all the time.  The 
Veteran's best corrected visual acuity in the right and left eye 
was 20/25.  The Veteran was diagnosed with bilateral nasal 
pterygia, stable.  The examiner also diagnosed the Veteran with 
bilateral allergic conjunctivitis, and stated that this caused 
his eyes to itch and tear up all the time.

Subsequently, in June 2007, the Veteran was afforded another VA 
examination.  During the examination, the Veteran's general 
symptoms were watering and burning or stinging of the eyes.  The 
Veteran's visual symptoms were blurring of the eyes.  The 
Veteran's best corrected visual acuity in the right and left eye 
was 20/20.  The Veteran was diagnosed with bilateral pterygium.  
The examiner stated that the problem associated with the 
diagnosis was that the Veteran's eyes itch, burn, and tear.

VA treatment records document that the Veteran underwent excision 
of the pterygium of the right eye in July 2008, as well as 
excision of the pterygium of the left eye in October 2009.  An 
ophthalmology note from December 2009 documents corrected visual 
acuity for the right eye was 20/25-2 and the left eye was 20/30.  
Additional ophthalmology notes reference visual acuity without 
correction.

Pursuant to the Board's April 2010 remand instructions, the 
Veteran was afforded another VA examination in May 2010.  During 
the examination, the Veteran's general symptoms were dryness and 
burning or stinging of the eyes.  The Veteran's visual symptom 
was photophobia.  The Veteran's best corrected visual acuity in 
the right and left eye was 20/25.  The examiner noted that the 
Veteran had the pterygium removed in his right eye, and that the 
eye was very quiet and not red during the examination.  The 
examiner noted that there was a small residual scar on the cornea 
where the pterygium was removed, and that there was no distortion 
of the cornea or irregular astigmatism.  The examiner found that 
the right eye had no conjunctivitis and no vision impairment.  
The Veteran was diagnosed with status post bilateral pterygium 
excision.  The examiner noted that there were no effects with 
regard to the Veteran's usual daily activities.  The Veteran was 
also diagnosed with bilateral dry eyes.

The Veteran has also submitted statements and provided testimony 
in support of his claim that his pterygium of the right eye 
warrants a compensable disability rating.

In sum, the competent evidence does not show that the Veteran's 
pterygium of the right eye warrants a compensable disability 
rating during the course of this appeal.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Having carefully considered the claim 
in light of the record and the applicable law, the Board finds 
that the Veteran's pterygium of the right eye does not meet the 
criteria for a compensable disability rating; therefore, the 
claim is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

III.  Extraschedular Consideration

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.

Regarding employment, the Board observes that the SSA has 
considered the Veteran to be disabled since March 2006 due to 
osteoarthritis and rheumatoid arthritis.  Also, the Board notes 
that the Veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) was 
denied by the RO in January 2008.  Therefore, in this case, the 
Board finds that the further consideration of the question of 
employability is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The Board also notes that, in general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found within 38 C.F.R. 
§§ 4.84a, 4.85, 4.86.  In short, the rating 
criteria contemplate not only his symptoms but the severity of 
his disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.




ORDER

Entitlement to service connection for pterygium of the left eye 
is not warranted.

Entitlement to a compensable disability rating for left ear 
hearing loss is not warranted.

Entitlement to a compensable disability rating for pterygium of 
the right eye is not warranted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


